SWIFT (debate)
The next item is the debate on the Council statement on SWIFT.
Mr President, this is a Council statement on a programme which is an agreement between the European Union and the United States, as you know, for tracking the financing of terrorism and, therefore, with the aim of exchanging and passing on financial data, which I believe everyone agrees upon. This agreement has been in place for the last few months. It has worked well and gives continuity to the flow of information destined for the Terrorist Finance Tracking Programme.
This agreement formally expires on 31 January. Therefore, during the previous term of the Swedish Presidency, the Council thought about the need to sign an agreement to enable the continuation of that Terrorist Finance Tracking Programme. For this reason, on 30 November 2009, the Council adopted a Decision on the signing of that agreement, the TFTP (Terrorist Finance Tracking Programme).
It is a provisional agreement. It is therefore valid for a short period, which, in principal, expires on 31 October 2010. Therefore, the provisional agreement which, as I have said, the Council agreed last year, will in any case will become invalid, unless this European Parliament takes a prior decision, in 2010.
This is the present situation. There has been no communication between then and now on the part of the Commission about the content of that agreement, which is still not known by the European Parliament, but I can tell you now that it will be produced in the next week, on 25 January. It will be known to the European Parliament on 25 January. That agreement will arrive in this Chamber, properly translated and will be passed on in order for it to obtain the approval of the European Parliament.
This has not been done before for the following reason, given to us by the Commission: the Commission has not finished the relevant translations and, therefore, the Council has not received them from the Commission. As I have just told you, these different language versions are still being finished, and as you know, the Council can only pass that document, that agreement, to Parliament, when the different language versions are available, which the Commission has in hand. This is what will be produced on 25 January.
Furthermore, for the future and with a view to an agreement, not provisional, but definitive, the Commission intends to make recommendations in that regard for the formation of a long-term agreement, not an agreement which finishes in October of next year, such as the one we are talking about, but one for the long term. This long-term agreement must be negotiated and entered into according to new legal bases, as provided for by the Treaty of Lisbon, in which the European Parliament has full involvement. The European Parliament already has full involvement in those agreements, and that is how it will be for the forthcoming agreement, upon which the Commission has not yet made any recommendations.
To finish, I want to say that this is a matter of extreme importance. This is a procedure, a programme to combat terrorism. The Detroit incident has shown that there is present danger, that the threat persists and, therefore, the Member States must not allow that continuing flow of financial data to the TFTP to be abandoned. Judge Bruguière explained this in his in camera intervention filmed before this Parliament in November. He said that, in his opinion, several Member States had been able to benefit and take advantage of the information which was provided to the United States to uncover and avoid terrorist activities.
This led the Council, during the previous Swedish Presidency, to make a provisional application for a new agreement, to avoid the expiry of the current one on 31 January and, therefore, the cancellation of any possible flow of information. It was the only option that the Council had to do so and, of course, yes, Parliament's position on obtaining information is understandable. This has not been produced, as I have told you, due to the European Commission's delay in producing the relevant translations.
Mr President, Mr López Garrido, ladies and gentlemen, this whole debate was, of course, initially coloured by the frustration and irritation that many people in the European Parliament felt because we had the impression that, once again, things were being rushed through in the Council before the entry into force of the Treaty of Lisbon. For that reason, I am now thankful that the Council has realised that it is good to consult Parliament, to now apply the new Treaty of Lisbon in the ratification process and also to give us the opportunity to assess whether this agreement is to be applied or not.
In this legislative process, if we now start it, the Group of the European People's Party (Christian Democrats) will apply clear decision-making criteria. There are two sides to the coin. On one side, we as the PPE Group hold the clear principle that for European data - wherever this is stored - European data protection standards should apply. We hold the principle that we want a right of appeal for people who feel they have been unfairly treated in being subjected to data checks. We hold the basic principle that data should be passed on only in individual cases and only if the person is suspected of something, not simply as a general rule. These are things that we regard as important.
On the other side of the coin, there is the fact that we, of course, want cooperation with the United States. We want to cooperate with our partners in the fight against terror. We do not want a situation in which individual states - if agreements expire - are put under particular pressure, like Belgium for example, because then states might start to operate on a bilateral basis. Careful consideration is also needed here. As the PPE Group, we will give consideration to this when the legislative proposal is presented.
I would ask the Council and the Commission once again not to play for time, but to send the text now so that we can deal with it. As Parliament, we are capable of working quickly and we will be able to deal with this quickly. Then it will be up to the ministers - and just to make this very clear: the interior ministers - to convince Parliament that these methods that are now being proposed in this agreement really are necessary for the fight against terror.
We are open to this process, but the task of convincing us is still to be done by the executive, in other words the ministers.
Mr President, this is a serious law-making process that we are beginning now with the Treaty of Lisbon.
Mr López Garrido, if you are telling us that translations or the lack of translations in such a sensitive area is causing delays that we will just have to accept, then, with the greatest respect, I have to say that that is merely an excuse intended to protect yourself and pacify us here a little. However, we cannot take that seriously. I will simply take note of it now and then overlook it.
The essence of the matter is something else entirely: the lack of involvement of the European Parliament. In the case of international agreements of such far-reaching importance, that is simply impermissible. We want Parliament to be genuinely involved from day one in the implementation of this agreement. Why is that? Mr Buzek, the President of this House, worded it very precisely in his letter, saying that the SWIFT agreement provides for far-reaching infringements of citizens' fundamental freedoms, which are constitutionally guaranteed in most Member States and are also guaranteed by the Charter of Fundamental Rights.
However, if there are to be executive measures on the basis of such an agreement that provide for infringements of citizens' fundamental freedoms, the legal protection of citizens against such infringements must be absolutely guaranteed. That means that data protection must be guaranteed in every respect, the deletion of data after a certain, reasonable period must be guaranteed and appeal facilities must be precisely set out for citizens in the event of the violation of their fundamental rights. One of the constituent elements of the principle of the rule of law is that citizens are able to protect themselves against arbitrary treatment on the part of the State.
The European Union cannot invalidate this legal tradition, which is enshrined in the systems of 27 States, by referring to unavailable translations. If we are serious about wanting to develop the rule of law at European level, we must also transfer to the European level the model of the necessity of intervention on the grounds of security but also the legitimate protection of citizens.
The Council must therefore explain to us where the added value of the SWIFT agreement is if it is now - as the Council desires - provisionally to enter into force. I am not going to talk about the data breaches from the numerous security services in the United States. Someone stuffs some explosives into their underwear and flies over the Atlantic. That is what the intensive security work carried out by the American secret services has so far achieved. That cannot be what it is dependent on, though.
I am wondering why we have to apply this fast-tracked procedure when there has been an agreement in place between the EU and the United States since 1 February on provisional legal assistance, Article 4 of which describes precisely how bank data is to be passed on where there are justified grounds for suspicion. This means that the entry into force of the SWIFT agreement would not provide any added value in terms of protection.
Therefore, this undue haste, - or a 'pig's gallop', as we would call it in German - this pressure to speed things up, is incomprehensible and so our unanimous request to the Council must be put very precisely: send us the relevant documents! We will debate this matter and conclude the parliamentary procedure with the necessary speed because we want security, but not only for the security bodies; we want security for the citizens who are supposed to be protected by these security bodies, too. I believe that is the purpose of this agreement, but in that case, we also want it to be enacted as an appropriate law.
Mr President, ladies and gentlemen, let us start with the good news: the Spanish Presidency has announced that the document is due to be submitted on Monday 25 January, in other words, next Monday - I have made a note. This therefore means that we now have one week to discuss it in Parliament; that is the reality.
My request, Mr President - I have already announced this, and I hope that I will have the support of the other groups - is that a decision be taken, at the Conference of Presidents, to hold both a committee meeting and a part-session to examine this interim agreement, because it would be pointless to allow it to enter into force on 1 February without Parliament having discussed it first.
There are therefore two options, Mr Zapatero: yes or no. I can tell you that obtaining a 'yes' will depend on a range of conditions; it is important to know that, and we must have an answer on this before 25 January. No response to the conditions laid down by Parliament has been received.
These conditions are as follows: firstly, that Parliament be kept fully informed and receive all the necessary information; secondly, that Parliament be involved in the negotiations on the definitive agreement; and, thirdly, there are the specific conditions, nine in total, set out by the Committee on Civil Liberties, Justice and Home Affairs in its resolution - which has been approved by Parliament - relating to the actual content of the agreement.
Our request to you is very simple: you must not only send us the interim agreement on 25 January; you must also provide your response to Parliament's three requests. If your response to our three requests is positive, our approval of the agreement might then be a possibility. If it is not positive, I think that the vote is likely to be negative - that is the opinion of my group, in any case.
I have to point out that a negative vote will mean that the interim agreement will not enter into force on 1 February. This is the current situation, and thus tomorrow, I will, in any case, ask the Conference of Presidents both to convene an appropriate committee on the issue and to hold a part-session to discuss this interim agreement.
Mr President, all of Parliament's frustration is now raining down on the Spanish Presidency, which has only just taken up office. Accept it on behalf of the Council as a whole, but I still consider you, yourselves, to be involved in this. I am annoyed that there are no representatives of the Commission in seats 21 and 22 because, if I understand it correctly, the Commission would have had a duty to expedite this whole matter once Parliament had been asked to set the approval procedure in motion. However, the Commission is avoiding its responsibilities and has stayed away from the debate.
I do not want to repeat what my fellow Members have said, but I would like to say that I think it would be extremely dangerous for the Council to have this provisional SWIFT agreement enter into force without Parliament having first voted on what you intend to present to us. I consider the procedure - if you continue to push this through by 1 February at breakneck speed, or at a pig's gallop, as Mr Schulz quite rightly described the whole procedure - not only to be a provocation of Parliament, but also a violation of the treaties, a violation of the Treaty of Lisbon, after it has only just entered into force, and that is irresponsible.
In matters of urgency, you have every possibility of exchanging vital information by means of bilateral legal agreements with the US and with any other country in the world with whom such agreements exist. So there is no hurry.
I would like to emphasise once again that the citizens of the EU are watching with interest to see how we respond to the highly acclaimed Treaty of Lisbon. If we do not, at this point, ensure parliamentary control, if we accept this breach of national data protection laws and contravene the Charter of Fundamental Rights, which was so often cited in the debate about the Treaty of Lisbon, it will, I believe, be a kind of kamikaze action and completely unjustifiable. However, Mr López Garrido, you share the responsibility for this with the Commission.
I would like to ask you one more thing. I have just been informed by text message that some language versions of the SWIFT agreement have already been published. Please could you tell us which language versions have been published in the Official Journal, when this was done and why these versions have not yet been made available to Parliament.
on behalf of the ECR Group. - Mr President, recent events have once again reminded us all how important it is that we share information in order to ensure the security of EU citizens. SWIFT has been a valuable tool in achieving this. Luckily, having met with US Government officials, particularly Mr David Cohen, the Assistant Secretary for Terrorist Financing in the US Treasury Department, recently in Washington, I was reassured by the multi-layered control systems and safeguards and independent oversight which I hope will lead to the implementation of this new agreement being beyond reproach.
Where I must express grave concern, as others have done, is in the Council's substandard consultation with Parliament, and alleged Commission delays. It is essential that Parliament and the elected representatives of this House are frequently and properly informed, and parliamentary consent must not be a retrospective tool. For the Council to treat it as such undermines the values and democratic principles that lie at the heart of this Chamber and this Parliament. I do hope that the Council, and indeed the Presidency, will take careful note of these remarks.
Mr President, this House has been treated in an insulting and almost humiliating way throughout this whole process. To tell us that we have to wait for the language versions is unacceptable when we know that there are several versions circulating in the press, following leaks of information.
Nevertheless, we were presented with an outline of the agreement on a Friday in Brussels, when the MEPs had gone to Strasbourg. Only one MEP was present in Brussels. That MEP happened to be me.
The repeated references to the Bruguière Report, a secret report, are also unacceptable. This is hardly convincing, as anyone who has read the Bruguière Report knows that it contains almost no empirical data.
It is unacceptable to say that this is a provisional report, when the data collected over the next nine months will be in the hands of the US administration within five years, and it might be a Sarah Palin administration, rather than the Obama administration. How can a European citizen feel safe? You clearly give us no alternative but to reject this agreement, and you are not making our life any easier.
In rejecting it, however, we are doing the Commission a favour, as there are two new commissioners, Mrs Malmström and Mrs Reding, who we know will certainly be able to negotiate the best possible agreement from scratch, and we are sure that they are willing to do so.
(DE) Mr President, very many measures have been adopted under the guise of combating terrorism in recent years, including by the Council. However, very many of these measures are not reasonably proportionate to the actual threat posed by terrorism. On the contrary, they have resulted in unacceptable restrictions of citizens rights. The systematic exchange of data, unrelated to any grounds for suspicion, provided for in the SWIFT agreement is clearly no exception to this. Even the German Federal Criminal Police Office, which is not really known as a data protection group, had to admit the disproportionate nature of this measure. We must put a stop to these permanent restrictions of citizens' rights and we must not approve the provisional agreement.
With regard to the Council's methods, I would once again like to say quite clearly that the US examined and stored the data of SWIFT users without any form of restriction at all. However, the Council did not sanction this procedure, it legalised it! I would, of course, also like to urge the Council to pass on all of the information relating to this matter to the European Parliament.
There was a particular intervention, I think it was Mrs Harms, referring to the possible publication of one of the language versions. Obviously, I do not have that information. I will check it out and let you know the situation in writing. What I have told you is that on 25 January, the agreement which will come into force provisionally on 1 February will be in the hands of the European Parliament. In accordance with European law, in accordance with Article 218 of the Treaty of Lisbon and in accordance with the Vienna Convention, signed agreements can provisionally come into force. Therefore, it is valid.
For the European Union and, of course, for the Council, it is important that this agreement remains in force. It is important that these agreements on the Terrorist Finance Tracking Programme remain in force. We feel that it is a positive step, that it serves the struggle against terrorism, and that it involves collaboration with the United States, which is a trustworthy country, a partner country, a neighbour, which has the same purpose as ourselves: the fight against terrorism. This has nothing to do with the delay in receiving the language versions, it is definitely not an excuse, Mr Schulz. It is not a matter of gaining time, Mr Weber.
As you know, a few weeks ago, or months even, the Swedish Presidency, the Council, suggested sending this version in a single language to Parliament, from the Council, and the Commission realised that this was not possible, that it had to be the actual Commission which would produce the language versions and send them all on. The Council had good intentions on the part of the Swedish Presidency, but it was not possible either legally or technically. That is the reason it has arrived now. I understand that the European Parliament would have liked to have this version earlier. I agree absolutely. If I had been an MEP, I would think exactly the same and would have wanted to have these versions earlier. It did not happen that way for the reason I told you. It has nothing to do with gaining time, or hiding anything, nor is it an excuse. Absolutely not.
I think this is an agreement where the European Parliament will have the full capacity to take part, because the Lisbon Treaty has come into force and we have - I think a great majority of us - adopted that treaty, and that will give Parliament the capacity to take part in a sovereign way. Parliament will be able to, if it wishes, cut short the validity of this provisional agreement. Parliament will take part in the negotiation of the subsequent long-term agreement. The EP, together with the Council, of course, will have all the authority to influence the SWIFT Agreement which we believe is very important, which deserves to be debated in this Parliament, thoroughly, seriously and without haste or pressure, to use an expression that you, yourselves, have already used.
What is more, we are absolutely agreed, Mr Verhofstadt and other speakers, that here it is necessary to respect people's fundamental rights, the right to privacy and European legislation on data protection. Moreover, now we have another instrument to guarantee these rights, the Charter of Fundamental Rights of the European Union, which has just come into force because it is linked to the Lisbon Treaty, and that is fully in force. One of the rights that it guarantees is the right to privacy and data protection. Therefore, we have all the conditions to make a good agreement.
As for Mr Verhofstadt's proposal to send a letter or to immediately reach a Council position on the conditions established by Parliament, I believe that the best thing is that when Parliament has that document, we will be at your disposal to debate it in every sense, with all those conditions and, therefore, to come to a serious, rigorous and unpressured agreement in this respect.
Yes, of course, for the moment, we think it is vital to get this provisional agreement in force and, in any case, Parliament will have all the authority accorded it by the Treaty of Lisbon to ultimately decide whether or not the agreement should go ahead. This will depend on you. It will depend on Parliament as a whole.
The debate is closed. I said earlier that it is not possible to give the floor to others. If there is a request on a point of order, I can give the floor. Please proceed.
Mr President, I would just like to understand one thing: if only one or a few language versions are available, then I would like to know the language skills of the Members of the Commission and the Council who signed the agreement and who decided on it on 30 November - so it must be available.
That was not a point of order, but we allowed it because Mrs in 't Veld was so polite in her request to take the floor. Please proceed, Minister.
I repeat what I said. I will check the information given to me by Mrs Harms, I think it was, regarding the document. I am not sure because I do not have it with me, of course, and I will let her know what happened on this matter.
In any case, I repeat, on 25 January, you will have the agreement and we will be able to discuss it as much as you like. The Spanish Presidency, the government and the Council are at your disposal to talk for as long as you like, in depth, about this agreement whose future entry into force will depend on the European Parliament.
One exception soon becomes many, and I cannot deny Mr Schulz the floor. Please proceed, Mr Schulz.
(DE) Mr President, I apologise for taking the floor once again. It is a rare event in my life, but we are not at a fun fair here. Mr López Garrido, the agreement was published in the Official Journal of the European Union on 13 January. You are not responsible for that, but if you now say to us 'I need first to find out which language versions are available' then I have to say again that this is not a recreational event for the mutual enjoyment of MEPs and ministers. This is a legislative chamber in which serious work is required!
I would now like to say something to you - not to the Spanish Presidency, but to the Council - and that is that the way in which the Council has dealt with these matters shows that it has no regard for Parliament whatsoever. The time has now come for us to say to the Council that these little games are finished. There is a serious legislative procedure - in Europe, this, of course, involves all documents and all dossiers being available in all languages at the start of the procedure and does not mean that we have to go in search of the documents with a divining rod after the procedure has supposedly finished. This is not a sound procedure. I ask you now to tell us which language versions were available when the agreement was published in the Official Journal on 13 January. That is something that I am now formally requesting to know on behalf of our group.
Please, ladies and gentlemen, after Mr Schulz has spoken, we will give the floor to the Minister for the final response and we will close the debate.
We are going to inform Parliament on everything it has requested: on the language versions, on which ones are available and so on. Above all, we will do so thoroughly and seriously.
I do not believe that the Council has treated the European Parliament in a humiliating manner, nor has it in any way denied Parliament information. I am referring to the Swedish Presidency which, at the time, did what it could in order to be able to submit the agreement, but that was not legally possible because some of the language versions had still not been translated. Now that the Treaty of Lisbon has entered into force, the European Parliament will be able to discuss this matter fully, and the Council is ready to provide Parliament with all the information it requires and to establish a dialogue on the matter.
I do not believe that this constitutes treating the European Parliament badly and, therefore, I do not share the sentiments expressed by Mr Schulz on the issue. The facts will show this. A full text will be made available to the European Parliament and Parliament will be able to debate it with the Council for as long and in as much depth as it likes, and the European Parliament will have the final say on the matter.
It is as simple as that. Therefore, I believe there is no need to be concerned that the Council is withholding information on any subject whatsoever. The Council believes wholly in the need to respect the Union's fundamental rights and it believes wholly in the need to respect Parliament, which is the representative of the people of Europe.
The debate is closed. I will not give the floor to anyone else on this matter.
Written statements (Rule 149)
What is being referred to as the SWIFT agreement (Society for Worldwide Interbank Financial Telecommunication) governs the passing on of data from the global bank network. On a daily basis, 8 000 monetary institutions from 200 countries communicate with each other via the channels of the society, which is based in Belgium, with data centres in the Netherlands and the US. According to the Commission, requests for data can only relate to international transfers and use of the service is strictly limited to terrorism investigations by the secret services. However, both high-ranking politicians and criminal experts doubt that, in the US, the data would be used solely for combating terrorist activities. Data abuse, violations of civil rights and the passing on of data to third parties are all very real dangers that could result from the SWIFT agreement. As Members of the European Parliament, we absolutely must not allow the entry into force of this agreement and the associated data transfer to the US, and certainly not without the approval of the European Parliament. Provisional entry into force of the agreement pending the debate in the European Parliament in February would constitute a huge violation of the fundamental principle of democracy.